DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Response to Amendment
	The amendment filed 06/07/2021 has been entered. Claims 1, 10 and 18 have been amended. Claims 3 and 11 were previously cancelled. Claims 1-2, 4-10, and 12-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 03/02/2021. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 should read ---a width of the [[elasic][ elastic
Claim 10, ln. 16 should read --a fastener attachment bond, a fastening system---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (Pub. No.: US 2006/0287637 A1), hereinafter Lam, in view of Kline et al. (Pub. No.: US 2010/0280481 A1), hereinafter Kline.
Regarding claim 1, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
A discrete ear (42) joined to the chassis (¶ 0056, ln. 1-8) and comprising: 
An outboard ear edge (distal edge 48) (see fig. 2A, ¶ 0057, ln. 8-10); 
A laminate comprising a first nonwoven (first substrate 80) and second nonwoven (second substrate 82) and an elastomeric material (74) sandwiched between said first and second nonwovens (¶ 0057, ln. 10-12), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ln. 1-6, ¶ 0060, ln. 1-2, ¶ 0025, ln. 1-3); and 

While Lam does not disclose wherein the fastening system overlaps with the elastic region by a maximum overlap distance of 5% of a width of the elastic region, Lam discloses overlap of the engaging member with the elastic region may reduce stretching of the ear (¶ 0004, ln. 20-24). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the overlap distance of the fastening system with the elastic region is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlap distance of the fastening system with the elastic region such that it is a maximum of 5% of a width of the elastic region in order to provide suitable securement of the fastening system with the ear in a manner that still allows the ear to be stretched. 
Absent any showing of critical or unexpected results, such limitations appear to 
Lam fails to disclose wherein the ear comprises a length ratio of 1.75 to 3, wherein the length ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of the fastener attachment bond. 
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052, ln. 1-3), the fastener has a maximum length (LFP) (see fig. 5, ¶ 0058, ln. 3-6) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone. Further, the maximum length of the fastener attachment bond (LFP) lies within a range from about 35% to about 65% of the maximum length of the ear at an outboard edge of the chassis bond (LEP) (¶ 0077, ln. 13-16). Thus, the ear comprises a length ratio of 1.5 to 2.9 which overlaps with the claimed range of 1.75 to 3.  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam such that it comprises a length ratio of 1.75 
Regarding claim 2, Lam discloses (fig. 2A-B) wherein the ear further comprises a second inelastic region (second void region 78) substantially opposed to the first inelastic region (see fig. 2A, ¶ 0058, ln. 8-10), and the fastening system is disposed in both the second inelastic region and the elastic region (bonds 43 that join fastening system to the ear may engage both the second inelastic region and the elastomeric material ¶ 0059, ln. 6-7). 
Regarding claim 7, Lam discloses (fig. 2A-B) wherein the first nonwoven and/or the second nonwoven consist essentially of spunbond layers (¶ 0057, ln. 20-22). 
Regarding claim 9, while Lam in view of Kline fail to teach wherein the ear comprises an ear area and the elastic region comprises an elastic region area, wherein said elastic region area is 80% or less of the total ear area, Lam discloses wherein said elastic region is less than the total ear area (¶ 0005, ln. 1-14) in order to provide a void region that serve as bonding locations for the ear to the chassis and a void region that serves as a bonding location for fastening system to the ear that improves cost-efficiency of the diaper by reducing unnecessary elastomeric film (¶ 0005, ln. 16-22) and in order to only provide elasticity in regions that are necessary (¶ 0004, ln. 13-25). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the elastic region area relative to the total ear area is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Kline as applied to claim 1 above, and further in view of Roe et al. (Pub. No.: US 2007/0142806 A1), hereinafter Roe.
Regarding claim 4, Lam in view of Kline fail to teach wherein the first nonwoven and/or second nonwoven comprise a basis weight of 17 gsm or less. 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 17 gsm or less. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Kline such that they comprise a basis weight of 17 gsm or less as suggested by 
Regarding claim 6, Lam in view of Kline and further in view of Roe fail to teach wherein the first nonwoven and/or second nonwoven comprise a basis weight of 14 gsm or less.
Roe teaches (fig. 1) wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 14 gsm or less. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Kline and further in view of Roe such that they comprise a basis weight of 14 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Kline and further in view of Roe, as applied to claim 4 above, and further in view of VanGompel et al. (Pat. No.: 6,030,373), hereinafter VanGompel.
Regarding claim 5, Lam in view of Kline and further in view of Roe fail to teach wherein the fastening system comprises an average load at break of 24N or greater.
VanGompel teaches (figs. 1 and 7-7A) an absorbent article (20) in the same field of endeavor wherein the fastening system (fastener 44) comprises an average load at break (peak force required to break the bond, col. 29, ln. 17) of 4487 grams or 44N (see 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Lam in view of Kline and further in view of Roe such that it comprises an average load at break of 24 N or greater as taught by VanGompel in order to provide a fastening system that provides a sufficient capability to accommodate the stresses imposed by fastening the article on a wearer, while also accommodating other stresses and displacements caused by a moving wearer (VanGompel col. 1, ln. 30-34). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Kline as applied to claim 1 above, and further in view of Mansfield (Pub. No.: US 2012/0209230 A1).
Regarding claim 8, Lam in view of Kline fail to teach wherein the ear comprises an air permeability value of at least 1 m3/m2/min.
Mansfield teaches an absorbent article (20) in the same field of endeavor comprising an ear (42) wherein the air permeability value of the ear is between 5 and 50 m3/m2/min  (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38) which falls within the claimed range of at least 1 m3/m2/min.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would 3/m2/min as taught by Mansfield in order to provide an ear that is breathable (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38). 

Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1), hereinafter Thomas, and further in view of Kline.
Regarding claim 10, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
An ear (42) joined to the chassis (¶ 0056, ln. 1-8) at a chassis attachment bond (84) (¶ 0060, ln. 1-2) and comprising: 
An inboard ear edge (proximal edge 46) and an outboard ear edge (distal edge 48) (see fig. 2A, ¶ 0057, ln. 8-10); 
A laminate comprising a first nonwoven (first substrate 80) and second nonwoven (second substrate 82) and an elastomeric material (74) sandwiched between said first and second nonwovens (¶ 0057, ln. 10-12), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ln. 1-6, ¶ 0060, ln. 1-2, ¶ 0025, ln. 1-3); and 

While Lam does not disclose wherein the fastening system overlaps with the elastic region by a maximum overlap distance of 5% of a width of the elastic region, Lam discloses overlap of the engaging member with the elastic region may reduce stretching of the ear (¶ 0004, ln. 20-24). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the overlap distance of the fastening system with the elastic region is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlap distance of the fastening system with the elastic region such that it is a maximum of 5% of a width of the elastic region in order to provide suitable securement of the fastening system with the ear in a manner that still allows the ear to be stretched. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Further, Lam fails to disclose wherein the first and second nonwoven each comprise a basis weight of 17 gsm or less, wherein the ear comprises an average load at break of 18N or greater, and wherein the ear comprises a Length Ratio of 1.75 to 3, 
Thomas teaches a laminate that can be used in an elastic side panel of an absorbent article (¶ 0143, ln. 1-3) and thus in the same field of endeavor comprising a first and second nonwoven that each comprise a basis weight of 15 gsm (¶ 0148, ln. 13-15) which falls within the claimed range of 17 gsm or less and wherein the ear comprises an average load at break of 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 18 N or greater.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam such that the basis weight of the first and second nonwoven is 17 gsm or less and the ear comprises an average load at break of 18 N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user. 
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052, ln. 1-3), the fastener has a maximum length (LFP) (see fig. 5, ¶ 0058, ln. 3-6) which would be 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam such that it comprises a length ratio of 1.75 to 3 as suggested by Kline in order to minimize fastening dishing and buckling/flipping of the fastening member (Kline ¶ 0077, ln. 13-16).  
Regarding claim 13, Lam discloses wherein the first and second nonwoven each consist essentially of spunbond layers (¶ 0057, ln. 20-22). Lam in view of Thomas and further in view of Kline fail to teach wherein the average load at break is 22N or greater. 
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 22 N or greater.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lam in view of Thomas and further in view of Kline such that the average load at break is 22N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user.
claim 14, Lam in view of Thomas and further in view of Kline fail to teach wherein the ear is extensible by 20 mm or more at 5 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). Thus, wherein the fastening member is extensible under a load of 8.0N of at least 60%, the reference width is extensible by 28.8 mm. One of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the ear is extensible by 20 mm or more at 5 N. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Thomas and further in view of Kline such that it is extensible by 20 mm or more at 5N as suggested by Kline in order to provide an extensible ear that can be pulled during application and use (Kline ¶ 0003, ln. 15-16). 
Regarding claim 16, Lam in view of Thomas and further in view of Kline fail to teach wherein the average load at break is 30 N or greater
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 30 N or greater.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in .

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Thomas and further in view of Kline, as applied to claim 10 above, and further in view of Roe.
Regarding claim 12, Lam in view of Thomas and further in view of Kline fail to teach wherein the first nonwoven and the second nonwoven each comprise a basis weight of 14 gsm or less, and wherein the average load at break is 22 N or greater. 
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 22 N or greater.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lam in view of Thomas and further in view of Kline such that the average load at break is 22N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user.
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Kline such that they comprise a basis weight of 14 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
Regarding claim 15, Lam in view of Thomas and further in view of Kline fail to teach wherein the basis weight of the first and/or second nonwoven is 12 gsm or less. 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 12 gsm or less. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Kline such that they comprise a basis weight of 12 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
Regarding claim 17, Lam in view of Thomas and further in view of Kline fail to teach wherein the basis weight of the first nonwoven is different than the basis weight of 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19). The use of the language “and/or” suggests that the basis weight of the first nonwoven can be different than the basis weight of the second nonwoven. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Thomas and further in view of Kline such that the basis weight of the first nonwoven is different than the basis weight of the second nonwoven as taught by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Mansfield and further modified with Kline.
Regarding claim 18, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
An ear (42) joined to the chassis (¶ 0056, ln. 1-8) at a chassis attachment bond (84) (¶ 0060, ln. 1-2) and comprising a laminate comprising a first nonwoven (first 
Wherein a fastening system (50) is attached to the ear in an elastic region of the ear by a fastener attachment bond (43) (bonds 43 may engage the elastomeric material 74, ¶ 0059, ln. 6-7), wherein the fastener system comprises fastening elements (engaging surface 53) disposed outboard of the outboard ear edge (see fig. 1-2B), and wherein the fastening system overlaps with the elastic region (bonds 43 that join fastening system to the ear may engage the elastomeric material and the fastening system would therefore overlap with the elastic region ¶ 0059, ln. 6-7).  
While Lam does not disclose wherein the fastening system overlaps with the elastic region by a maximum overlap distance of 5% of a width of the elastic region, Lam discloses overlap of the engaging member with the elastic region may reduce stretching of the ear (¶ 0004, ln. 20-24). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the overlap distance of the fastening system with the elastic region is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlap distance of the fastening system with the elastic region such that it is a maximum of 5% of a width of the elastic region in order to provide suitable securement of the fastening system with the ear in a manner that still allows the ear to be stretched. 

Further, Lam fails to disclose wherein the ear comprises an Air Permeability Value of at least about 1 m3/m2/min and a length ratio of 1.75 to 3, wherein the Length Ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of a fastener attachment bond. 
Mansfield teaches an absorbent article (20) in the same field of endeavor comprising an ear (42) wherein the air permeability value of the ear is between 5 and 50 m3/m2/min  (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38) which falls within the claimed range of at least 1 m3/m2/min.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Kline and such that it comprises an air permeability value of at least 1 m3/m2/min as taught by Mansfield in order to provide an ear that is breathable (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38). 
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam such that it comprises a length ratio of 1.75 to 3 as suggested by Kline in order to minimize fastening dishing and buckling/flipping of the fastening member (Kline ¶ 0077, ln. 13-16).  
Regarding claim 19, Lam in view of Mansfield and further in view of Kline fail to teach wherein the ear is extensible by 20 mm or more at 5 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Mansfield and further in view of Kline such that it is extensible by 20 mm or more at 5N as suggested by Kline in order to provide an extensible ear that can be pulled during application and use (Kline ¶ 0003, ln. 15-16). 
Regarding claim 19, Lam in view of Mansfield and further in view of Kline fail to teach wherein the ear is extensible by 50 mm or more at 10 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). Thus, wherein the fastening member is extensible under a load of 8.0N of at least 60%, the reference width is extensible by 28.8 mm. One of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the ear is extensible by 50 mm or more at 10 N. 
It would have been obvious to one of ordinary skill in the art before the effective 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of a different interpretation of previously applied Lam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                       /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781